Exhibit 10.1
 
ROCKY BRANDS, INC.


EMPLOYMENT AGREEMENT


This Agreement is made as of this 12th day of June, 2009, by and between MIKE
BROOKS and ROCKY BRANDS, INC., an Ohio corporation with its principal office at
39 East Canal Street, Nelsonville, Ohio 45764.


Recitals


A.           Rocky Brands, Inc. and its subsidiaries (collectively, the
“Company”) are engaged in the business of designing, manufacturing and marketing
high quality men’s and women’s footwear, apparel, and accessories and, in
connection with its business, the Company develops and uses valuable technical
and nontechnical trade secrets and other confidential information which it
desires to protect.


B.           You are currently employed as an executive officer of the Company.


C.           The Company considers your continued services to be in the best
interest of the Company and desires, through this Agreement, to assure your
continued services on behalf of the Company on an objective and impartial basis
and without distraction or conflict of interest in the event of an attempt to
obtain control of the Company.


D.           You are willing to remain in the employ of the Company on the terms
set forth in this Agreement.


Agreement


NOW, THEREFORE, the parties agree as follows:


1.           Consideration.  As consideration for you entering into this
Agreement and your willingness to remain bound by its terms, the Company shall
employ you, provide you access to certain Confidential Information as defined in
this Agreement, and provide you other valuable consideration as specified in
this Agreement, including the compensation and benefits as set forth in Sections
3 and 4, respectively, of this Agreement.


2.           Employment.


(a)           Position.  You will be employed as the Chief Executive Officer of
the Company.  You shall perform the duties, undertake the responsibilities and
exercise the authority customarily performed, undertaken and exercised by
persons employed in similar executive capacities.  If you are elected by the
stockholders to the Board of Directors of the Company and if you are elected to
other offices of the Company or any of its subsidiaries or affiliates by or at
the direction of the Board of Directors of the Company, including as Chairman of
the Board of the Company or any of its subsidiaries or affiliates, you agree to
so serve without additional compensation.

 
 

--------------------------------------------------------------------------------

 


(b)             Restricted Employment.  While employed by the Company, you shall
devote your full business time and attention and your best efforts to the
business of the Company and exercise the highest degree of loyalty and care with
respect to the affairs of the Company, discharging your duties competently,
diligently and effectively.  You will not engage in any outside employment or
consulting work without first securing the approval of the Company’s Board of
Directors.  The foregoing shall not preclude you from serving on civic or
charitable boards or committees or managing personal investments, so long as
such activities do not interfere with the performance of your responsibilities
hereunder or violate the other provisions of this Agreement.  You shall not
serve on the board of any for-profit corporation or entity without the prior
consent of the Company’s Board of Directors.  You further agree to comply fully
with all policies and practices of the Company as are from time to time in
effect.


3.           Compensation.


(a)           Your compensation will be at an annual base rate of $475,000 as of
January 1, 2009 (“Basic Salary”), payable in accordance with the normal payroll
practices of the Company.  Your Basic Salary may be increased from time to time
by the Board of Directors of the Company.  Your Basic Salary may also be
decreased from time to time by the Board of Directors by up to 20% of your Basic
Salary in effect at that time, but only if the salaries of all other executive
officers of the Company with similar agreements have similar decreases of their
base salaries in effect at the time.  Notwithstanding the foregoing, in no case
will your Basic Salary be decreased below $380,000 without your prior
agreement.  You will also be eligible to participate in a bonus plan to be
determined annually by the Board of Directors of the Company in its discretion.


(b)           You will be eligible to receive restricted stock awards and stock
options with respect to the common stock of the Company as shall be determined
by the Board of Directors of the Company in its discretion and pursuant to the
terms of plans adopted by the Board of Directors of the Company from time to
time.


(c)           Subject to applicable Company policies, you will be reimbursed for
necessary and reasonable business expenses incurred in connection with the
performance of your duties hereunder or for promoting, pursuing or otherwise
furthering the business or interests of the Company.


4.           Fringe Benefits.  You will be entitled to receive employee benefits
and participate in any employee benefit plans, in accordance with their terms as
from time to time amended, that the Company maintains during your employment and
which are made generally available to all other management employees in like
positions.  This includes a 401(k) and profit sharing plan.

 
- 2 -

--------------------------------------------------------------------------------

 


5.           Confidential Information.


(a)           As used throughout this Agreement, the term “Confidential
Information” means any information you acquire during employment by the Company
(including information you conceive, discover or develop) which is not readily
available to the general public and which relates to the business, including
research and development projects, of the Company, its subsidiaries or its
affiliated companies.


(b)           Confidential Information includes, without limitation, information
of a technical nature (such as trade secrets, inventions, discoveries, product
requirements, designs, software codes and manufacturing methods), matters of a
business nature (such as customer lists, the identities of customer contacts,
information about customer requirements and preferences, the terms of the
Company's contracts with its customers and suppliers, and the Company's costs
and prices), personnel information (such as the identities, duties, customer
contacts, skills, and  personnel data of the Company's employees) and other
financial information relating to the Company and its customers (including
credit terms, methods of conducting business, computer systems, computer
software, and strategic marketing, sales or other business plans).  Confidential
Information may or may not be patentable.


(c)           Confidential Information does not include information which you
learned prior to employment with the Company from sources other than the
Company, information you develop after employment from sources other than the
Company's Confidential Information or information which is readily available to
persons with equivalent skills, training and experience in the same fields or
fields of endeavor as you.  You must presume that all information that is
disclosed or made accessible to you during employment by the Company is
Confidential Information if you have a reasonable basis to believe the
information is Confidential Information or if you have notice that the Company
treats the information as Confidential Information.


(d)           Except in conducting the Company's business, you shall not at any
time, either during or following your employment with the Company, make use of,
or disclose to any other person or entity, any Confidential Information unless
(i) the specific information becomes public from a source other than you or
another person or entity that owes a duty of confidentiality to the Company, and
(ii) 12 months have passed since the specific information became
public.  However, you may discuss Confidential Information with employees of the
Company when necessary to perform your duties to the Company.  Notwithstanding
the foregoing, if you are ordered by a court of competent jurisdiction to
disclose Confidential Information, you will officially advise the Court that you
are under a duty of confidentiality to the Company hereunder, take reasonable
steps to delay disclosure until the Company may be heard by the Court, give the
Company prompt notice of such Court order, and if ordered to disclose such
Confidential Information you shall seek to do so under seal or in camera or in
such other manner as reasonably designed to restrict the public disclosure and
maintain the maximum confidentiality of such Confidential Information.

 
- 3 -

--------------------------------------------------------------------------------

 

(e)           Upon termination of your employment with the Company for any
reason, or otherwise upon the demand of the Board of Directors of the Company,
you shall deliver to the Company all originals and copies of any notes,
documents, computer data (however stored including such data on your personal
digital assistant device or personal computer) and records of any kind that
reflect or relate to any Confidential Information.  As used herein, the term
“notes” means written or printed words, symbols, pictures, numbers or formulae.


6.           Inventions.


(a)           As used throughout this Agreement, the term “Inventions” means any
inventions, improvements, designs, plans, discoveries or innovations of a
technical or business nature, whether patentable or not, relating in any way to
the Company's business or contemplated business if the Invention is conceived or
reduced to practice by you during your employment by the Company.  Inventions
includes all data, records, physical embodiments and intellectual property
pertaining thereto.  Inventions reduced to practice within one year following
termination of your employment with the Company shall be presumed to have been
conceived during your employment.


(b)           Inventions are the Company's exclusive property and shall be
promptly disclosed and assigned to the Company without additional compensation
of any kind.  If requested by the Company, you, your heirs, your executors, your
administrators or legal representative will provide any information, documents,
testimony or other assistance needed for the Company to acquire, maintain,
perfect or exercise any form of legal protection that the Company desires in
connection with an Invention.


(c)           Upon termination of your employment with the Company for any
reason, or otherwise upon the demand of the Board of Directors of the Company,
you shall deliver to the Company all copies of and all notes with respect to all
documents or records of any kind that relate to any Inventions.


7.           Noncompetition and Nonsolicitation.


(a)           By entering into this Agreement, you acknowledge that Confidential
Information has been and will be developed and acquired by the Company by means
of substantial expense and effort, that the Confidential Information is a
valuable asset of the Company, that the disclosure of Confidential Information
to any of the Company's competitors would cause substantial and irreparable
injury to the Company and its business, and that any customers of the Company
developed by you or others during your employment are developed on behalf of the
Company.  You further acknowledge that you have been provided with access to
Confidential Information, including Confidential Information concerning the
Company's customers, and its technical, manufacturing, sales, marketing,
logistical, financial, personnel and business plans, disclosure or misuse of
which would irreparably injure the Company.


 (b)           In exchange for the consideration specified in Sections 1, 3 and
4 of this Agreement — the adequacy of which you expressly acknowledge — you
agree that during your employment by the Company and for a period of 12 months
following the termination of your employment with the Company for any reason,
you shall not, whether directly or indirectly, alone or in conjunction with
another party, as an owner, shareholder, officer, employee, manager, consultant,
independent contractor, or otherwise:

 
- 4 -

--------------------------------------------------------------------------------

 
 
(i)           Interfere with or harm, or attempt to interfere with or harm, the
relationship of the Company with any person who is an employee, customer,
product or services supplier, independent contractor, or business agent or
partner of the Company;


(ii)          Contact any employee of the Company for the purpose of discussing
or suggesting that such employee resign from employment with the Company for the
purpose of becoming employed elsewhere or provide information about individual
employees of the Company or personnel policies or procedures of the Company to
any person or entity, including any individual, agency or company engaged in the
business of recruiting employees, executives or officers;


(iii)         Recruit or hire, or attempt to recruit or hire, any person who is
an employee of the Company, or was an employee of the Company within the prior
six months, if such employee or former employee was primarily engaged in a
sales, marketing or customer relationship position with the Company or has (or
if a former employee had at the time of leaving the Company) a base annual
salary rate with the Company in excess of $75,000; or


(iv)         Own, manage, operate, join, control, be employed by, consult with
or participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, officer, manager, employee,
consultant or otherwise), any business, individual, company, partnership, firm,
corporation, or other entity that competes or plans to compete, directly or
indirectly, with the Company, its products, or any division, subsidiary or
affiliate of the Company; provided, however, that your “beneficial ownership,”
either individually or as a member of a “group” as such terms are used in Rule
13d of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of not more than two percent (2%) of the
voting stock of any publicly held corporation, shall not be a violation of this
Agreement.


8.           Termination of Employment.


(a)           Termination Upon Death or Disability.  Your employment will
terminate automatically upon your death.  The Company is entitled to terminate
your employment because of your disability upon 30 days’ written notice to
you.  “Disability” will mean “total disability” as defined in the Company’s long
term disability plan at the time such notice is given, or if the Company does
not have such a policy at the time of determination then it will mean your
inability to perform your regular job responsibilities for more than 180 days in
any one year period.  In the event of a termination under this Section 8(a), the
Company will pay you only the earned but unpaid portion of your Basic Salary
through the termination date.


Following a termination for Disability by the Company, if you desire to contest
such determination, your sole remedy will be to submit the Company’s
determination of Disability to arbitration in Nelsonville, Ohio before a single
arbitrator under the commercial arbitration rules of the American Arbitration
Association.  If the arbitrator determines that the termination was other than
for Disability, the Company’s sole liability to you will be the amount that
would be payable to you under Section 8(d) of this Agreement for a termination
of your employment by the Company without Cause.  Each party will bear his or
its own expenses of the arbitration.

 
- 5 -

--------------------------------------------------------------------------------

 


(b)           Termination by Company for Cause.The Company is entitled to
terminate your employment for “Cause” by giving you written notice of such
termination.  As used in this Agreement, the term “Cause” shall mean that you
have committed or engaged in any one or more of the following:


(i)           Commission of an act of dishonesty involving the Company, its
business or property, including, but not limited to, misappropriation of funds
or any property of the Company;


(ii)          Engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company;


(iii)         Willful and continued failure substantially to perform your duties
under this Agreement (other than as a result of physical or mental illness or
injury), after the Board of Directors of the Company delivers to you a written
demand for substantial performance that specifically identifies the manner in
which the Board believes that you have not substantially performed your duties;


(iv)         Illegal conduct or gross misconduct that is willful and results in
material and demonstrable damage to the business or reputation of the Company;


(v)          The clear violation of any of the material terms and conditions of
this Agreement or any other written agreement or agreements you may from time to
time have with the Company (following 30 days’ written notice from the Company
specifying the violation and your failure to cure such violation within such
30-day period);


(vi)         The clear violation of the Company's code of business conduct or
the clear violation of any other rules of behavior as may be provided in any
employee handbook which would be grounds for dismissal of any employee of the
Company; or


(vii)        Commission of a crime which is a felony, a misdemeanor involving an
act of moral turpitude, or a misdemeanor committed in connection with your
employment by the Company.


No act or failure to act shall be considered “willful” unless it is done, or
omitted to be done, by you in bad faith or without reasonable belief that your
action or omission was in the best interests of the Company.  Any act or failure
to act that is based upon authority given pursuant to a resolution duly adopted
by the Board of Directors, or the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company.

 
- 6 -

--------------------------------------------------------------------------------

 


In the event of a termination under this Section 8(b), the Company will pay you
only the earned but unpaid portion of your Basic Salary through the termination
date.


Following a termination for Cause by the Company, if you desire to contest such
determination, your sole remedy will be to submit the Company’s determination of
Cause to arbitration in Nelsonville, Ohio before a single arbitrator under the
commercial arbitration rules of the American Arbitration Association.  If the
arbitrator determines that the termination was other than for Cause, the
Company’s sole liability to you will be the amount that would be payable to you
under Section 8(d) of this Agreement for a termination of your employment by the
Company without Cause.  Each party will bear his or its own expenses of the
arbitration.


(c)           Termination by You. If you choose to terminate your employment
with the Company for any reason, you must provide the Company with 60 days’
advance written notice and agree to continue working for the Company during the
60-day notice period; provided, however, that upon receipt of such notice of
termination the Company may restrict your access to the Company’s offices,
employees, customers, suppliers, properties, and Confidential Information during
the 60-day notice period or may agree with you that your termination date will
be prior to the end of the 60-day notice period.  In the event of a termination
under this paragraph, the Company’s sole obligation hereunder will be to pay you
the earned but unpaid portion of your Basic Salary through the termination date
of your employment, which termination date will not be deemed to be earlier than
30 days after the date on which you provide the Company with your written notice
of termination.


(d)           Termination by Company Without Cause.  The Company may terminate
your employment without Cause by giving you 30 days’ advance written notice of
such termination; provided, however, the Company may elect to restrict your
access to the Company’s offices, employees, customers, suppliers, properties,
and Confidential Information during the 30-day notice period.  In the event of a
termination without Cause hereunder, the Company’s sole obligation shall be to
pay, maintain or reimburse you the items enumerated in (i) to (iii) below, which
obligation shall be effective only upon your prior execution and delivery to the
Company of a release (and the expiration of any period during which you could
lawfully revoke or rescind such release) of any and all claims by you against
the Company and its officers, directors, employees, subsidiaries and affiliates,
except for claims based on the Company’s failure to pay or provide to you the
items enumerated below:


(i)  The Company will pay you the earned but unpaid portion of your Basic Salary
and any earned bonus for a bonus period that was completed prior to the date of
termination of your employment.


(ii)  The Company will continue to pay you your Basic Salary for an additional
12 months after the date of termination of your employment (the “Severance
Period”) minus (A) any deductions required by law for taxes or otherwise, and
(B) 50% of your Basic Salary if you become employed or self-employed during the
Severance Period.  You agree to immediately inform the Company if you accept
employment or begin self-employment during the Severance Period so that the
Company can make the appropriate deductions.  Any such payments will immediately
end if (A) you are in violation of any of your obligations under this Agreement,
including Sections 5, 6 and/or 7 hereof; or (B) the Company, after your
termination, learns of any facts about your job performance or conduct that
would have given the Company Cause, as defined in Section 8(b), to terminate
your employment;

 
- 7 -

--------------------------------------------------------------------------------

 


(iii)  The Company will pay you a Pro-Rated Bonus (as defined below) if you are
eligible under a bonus plan which is based on the financial performance of the
Company and which is in effect at the time of your termination but which
provides that you must be employed beyond the date of your termination to earn
the bonus.  Such Pro-Rated Bonus, if any, will be paid at the same time and in
the same form that other similarly situated Company employees are paid under the
same bonus plan, except that your payment will be ratably reduced to reflect
that you did not remain employed during the entire bonus period.  The “Pro-Rated
Bonus” means the bonus that would have been payable to you had you remained
employed by the Company throughout the bonus period and based on the actual
performance of the Company for the entire bonus period, pro-rated by multiplying
such amount by a fraction, the numerator of which is the number of days during
the bonus period which occurred prior to the date of your termination of
employment, and the denominator of which is the number of days in the bonus
period (e.g., 365 days for an annual bonus plan, 182.5 days for a semi-annual
bonus plan, etc.).  The Pro-Rated Bonus will not include any amount for a bonus
plan, if any, that is based on individual performance criteria or financial
performance criteria other than the Company’s overall financial performance.


(e)           Termination Following Change in Control.  If a “Change in
Control”, as defined in Section 8(e)(i), shall have occurred and within 13
months following such Change in Control the Company terminates your employment
other than for Disability under Section 8(a) or Cause under Section 8(b), or you
terminate your employment for Good Reason, as that term is defined in Section
8(e)(vii), or you terminate your employment for any reason during the 13th month
following a Change in Control, then the Company shall be obligated to pay,
maintain or reimburse you the items enumerated in (ii) through (v) below, which
obligation shall be effective only upon your prior execution and delivery to the
Company of a release (and the expiration of any period during which you could
lawfully revoke or rescind such release) of the Company and its officers,
directors, employees, subsidiaries and affiliates, except for claims based on
the Company’s failure to pay or provide to you the items enumerated below in
(ii) through (ix) below.


 
- 8 -

--------------------------------------------------------------------------------

 

(i)  A “Change in Control” shall be deemed to have occurred if and when, after
the date hereof, (A) any “person” (as that term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) on
the date hereof), including any “group” as such term is used in Section 13(d)(3)
of the Exchange Act on the date hereof, shall acquire (or disclose the previous
acquisition of) beneficial ownership (as that term is defined in Section 13(d)
of the Exchange Act and the rules thereunder on the date hereof) of shares of
the outstanding stock of any class or classes of the Company which results in
such person or group possessing more than 50% of the total voting power of the
Company's outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company (“a Majority Ownership Change”); or (B)
as the result of, or in connection with, any tender or exchange offer, merger or
other business combination, or any combination of the foregoing transactions (a
“Stock Transaction”), the owners of the voting shares of the Company outstanding
immediately prior to such Transaction own less than a majority of the voting
shares of the Company after the Transaction; or (C) during any period of two
consecutive years during the term of this Agreement, individuals who at the
beginning of such period constitute the Board of Directors of the Company (or
who take office following the approval of a majority of the directors then in
office who were directors at the beginning of the period) cease for any reason
to constitute a majority thereof, unless the election of each director who was
not a director at the beginning of such period has been approved in advance by
directors of the Company representing at least one-half of the directors then in
office who were directors at the beginning of the period (a “Majority Board
Change”); or (D) the sale, exchange, transfer, or other disposition of all or
substantially all of the assets of the Company (an “Asset Transaction”) shall
have occurred.


(ii)  You shall be entitled to the unpaid portion of your Basic Salary plus
credit for any vacation accrued but not taken and the amount of any earned but
unpaid portion of any bonus, incentive compensation, or any other Fringe Benefit
to which you are entitled under this Agreement through the date of the
termination as a result of a Change in Control (the “Unpaid Earned
Compensation”), plus three times your “Average Annualized Includible
Compensation” as defined in this Section 8(e)(ii) (the “Salary Termination
Benefit”).  “Average Annualized  Includible Compensation” shall mean 20% of the
total of your base salary and any incentive bonus compensation paid to you by
the Company, whether in cash or stock or a combination thereof, and includible
in your gross income during the most recent five taxable years ending before the
date on which the Change in Control occurred (or such portion of such period
during which you performed services for the Company), but Average Annualized
Includible Compensation shall not include the value of any stock options granted
or exercised, restricted stock awards granted or vested, contributions to 401(k)
or other qualified plans, the value of any medical, dental, or other insurance
benefits, or other fringe benefits or perquisites paid or provided to
you.  Notwithstanding the foregoing, in no case shall the Salary Termination
Benefit payable to you exceed one percent (1%) of the “Aggregate Valuation” at
the time of a Change in Control where:


 
- 9 -

--------------------------------------------------------------------------------

 

(A)  “Aggregate Valuation” means the total amount of all cash, securities,
contractual arrangements and other properties paid or payable, directly or
indirectly, in connection with a Stock Transaction or an Asset Transaction
(including, without limitation, amounts paid (1) in excess of the ordinary
course pursuant to covenants not to compete, employment contracts, employee
benefit plans, management fees or other similar arrangements, and (2) to holders
of any warrants, stock purchase rights or convertible securities of the Company
and to holders of any options or stock appreciation rights issued by the
Company, whether or not vested) or, if in connection with a Majority Ownership
Change or Majority Board Change, the fair market value of the Company’s equity
securities at the time of either such event.  Aggregate Valuation in all such
cases shall also include the amount of any short-term debt and long-term
liabilities of the Company (including the principal amount of any indebtedness
for borrowed money and capitalized leases and the full amount of any off-balance
sheet financings) (1) repaid or retired in connection with or in anticipation of
a Change in Control and (2) existing on the Company’s balance sheet at the time
of a Change in Control if such Change in Control results from a Stock
Transaction, Majority Ownership Change or Majority Board Change, or assumed in
connection with a Change in Control, if such Change in Control results from an
Asset Transaction.  For purposes of calculating the amount of revolving credit
debt in the preceding sentence, the arithmetic mean of the amount of revolving
credit debt outstanding on the last day of each month during the 12 months
preceding the Change in Control.  If the Change in Control takes the form of an
Asset Transaction, Aggregate Valuation shall include (i) the value of any
current assets not purchased, minus (ii) the value of any current liabilities
not assumed.  If the Change in Control takes the form of a recapitalization,
restructuring, spin-off, split-off or similar transaction, Aggregate Valuation
shall include the fair market value of (i) the equity securities of the Company
retained by the Company’s security holders following such transaction, and (ii)
any securities received by the Company’s security holders in exchange for or in
respect of securities of the Company following such transaction (all securities
received by such security holders being deemed to have been paid to such
security holders in such transaction).


(B)  The value of securities that are freely tradable in an established public
market will be determined on the basis of the last market closing price prior to
the consummation of a transaction.  The value of securities, lease payments and
other consideration that are not freely tradable or have no established public
market, or if the consideration utilized consists of property other than
securities, the value of such property shall be the fair market value thereof as
determined in good faith by the Company’s independent public accounting firm at
the time of the Change in Control, or if such firm refuses to make the valuation
or if no such accounting firm then exists then by GBQ Consulting LLC, Columbus,
Ohio, or its successors; provided, however, that all debt securities shall be
valued at their stated principal amount without applying a discount thereto.


(iii)  All outstanding stock options and restricted stock awards issued to you
shall become 100% vested and thereafter exercisable in accordance with such
governing stock option or restricted stock agreements and plans.


 
- 10 -

--------------------------------------------------------------------------------

 

(iv)  The Company shall maintain for your benefit (or at your election make
COBRA payments for your benefit), until the earlier of (a) 12 months after
termination of your employment following a Change in Control, or (b) your
commencement of full-time employment with a new employer, all life insurance,
medical, health and accident, and disability plans or programs, such plans or
programs to be maintained at the then current standards of the Company, in which
you shall have been entitled to participate prior to termination of employment
following a Change in Control, provided your continued participation is
permitted under the general terms of such plans and programs after the Change in
Control (“Fringe Termination Benefit”); (collectively the Salary Termination
Benefit and the Fringe Termination Benefit are referred to as the “Termination
Benefits”).


(v)  The Unpaid Earned Compensation shall be paid to you within 15 days after
termination of your employment.  One-half of the Salary Termination Benefit
shall be payable to you as severance pay in a lump sum payment within 30 days
after termination of employment, and one-half of the Salary Termination Benefit
shall be payable to you as severance pay in 12 monthly payments commencing 60
days after termination of employment; provided, however, the Company may
immediately discontinue the payment or provision of the Termination Benefits if
(A) you are in violation of any of your obligations under this Agreement,
including those in Sections 5, 6 and/or 7 hereof; and/or (B) the Company, within
60 days after your termination, learns of any facts about your job performance
or conduct that would have given the Company Cause as defined in Section 8(b) to
terminate your employment; provided further, that the Company’s obligation to
provide the Fringe Termination Benefit shall cease upon the earlier of your
becoming employed or self-employed or the expiration of your rights to continue
such medical benefits under COBRA;


(vi)  If any portion of the payments and benefits provided under this Agreement
to you, alone or with other payments and benefits, would constitute “parachute
payments” within the meaning of Section 280G(b)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”), and shall be determined by the Company's
independent compensation specialist to be nondeductible to the Company, then the
aggregate present value of all of the amounts payable to you under Section 8(e)
hereof shall be reduced to the maximum amount which would cause all of the
payments under Section 8(e) to be deductible and in such event you shall have
the option, but not the obligation, to designate or select those kinds of
payments which shall be reduced and the order of such reductions, but your
failure  to make such selections within a period of 30 days following notice of
the determination that a reduction is necessary will result in a reduction of
all such payments, pro rata.  If you disagree with the determination of the
reduced amount by the Company's independent compensation specialist, you may
contest that determination by giving notice of such contest within 30 days of
learning of the determination and may use an independent compensation specialist
of your choice in connection with such contest.  The Company shall pay all of
your costs in connection with such contest if the ultimate determination by the
two independent compensation specialists in consultation with each other, or by
a third independent compensation specialist, jointly chosen by the two
first-named independent compensation specialists in the event the first two
cannot agree, represents a lesser reduction in the amounts payable under Section
8(e) hereof than the Company's independent compensation specialist established
in the first instance.  Otherwise, you shall pay your own and any additional
costs incurred by the Company in contesting such determination.  If there is a
final determination by the Internal Revenue Service or a court of competent
jurisdiction that the Company overpaid amounts under Section 280G of the Code,
the amount of the overpayment shall be treated as a loan to you and shall be
repaid immediately, together with interest on such amount at the prime rate of
interest at Huntington National Bank, Columbus, Ohio, or any successor thereto,
in effect from time to time.  If the Internal Revenue Service or a court of
competent jurisdiction finally determines, or if the Code or regulations
thereunder shall change such that the Company underpaid you under Section 280G
of the Code, the Company shall pay the difference to you with interest as
specified above.

 
- 11 -

--------------------------------------------------------------------------------

 


(vii)  As used in this Agreement, the term “Good Reason” means, without your
written consent:


(A)  a material change in your status, position or responsibilities which, in
your reasonable judgment, does not represent a promotion from your existing
status, position or responsibilities as in effect immediately prior to the
Change in Control; the assignment of any duties or responsibilities or the
removal or termination of duties or responsibilities (except in connection with
the termination of employment for total and permanent disability, death, or
Cause, or by you other than for Good Reason), which, in your reasonable
judgment, are materially inconsistent with such status, position or
responsibilities;


(B)  a reduction by the Company in your Basic Salary as in effect on the date of
the Change in Control or the Company's failure to increase (within twelve months
of your last increase in Basic Salary) your Basic Salary after a Change in
Control in an amount which at least equals, on a percentage basis, the average
percentage increase in Basic Salary for all executive and senior officers of the
Company, in like positions, which were effected in the preceding twelve months;


(C)  the relocation of the Company's principal executive offices to a location
more than 75 miles from Nelsonville, Ohio or the relocation of your regular
office assignment by the Company to any place outside of a 15 mile radius of
Nelsonville, Ohio, except for required travel on the Company's business to an
extent consistent with business travel obligations at the time of a Change in
Control;


(D)  the failure of the Company to continue in effect, or continue or reduce
your participation in, on a percentage basis, by more than the average
percentage decrease for all executive and senior officers of the Company, in
like positions, which were effected in the preceding twelve months,  any
incentive, bonus or other compensation plan in which you participate, including
but not limited to the Company's stock option plans, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan), has been
made or offered with respect to such plan in connection with the Change in
Control;

 
- 12 -

--------------------------------------------------------------------------------

 


(E)  the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed or to which you are entitled under any of
the Company's pension, profit sharing, life insurance, medical, dental, health
and accident, or disability plans at the time of a Change in Control, the taking
of any action by the Company which would directly or indirectly materially
reduce any of such benefits or deprive you of any material fringe benefit
enjoyed or to which you are entitled at the time of the Change in Control, or
the failure by the Company to provide the number of paid vacation and sick leave
days to which you are entitled on the basis of years of service with the Company
in accordance with the Company's normal vacation policy in effect on the date
hereof;


(F)  the failure of the Company to obtain a satisfactory agreement from any
successor or assign of the Company to assume and agree to perform this
Agreement;


(G)  any request by the Company that you participate in an unlawful act or take
any action constituting a breach of your professional standard of conduct; or


(H) any breach of this Agreement on the part of the Company.


Notwithstanding anything in this Section to the contrary, your right to
terminate your employment pursuant to this Section shall not be affected by
incapacity due to physical or mental illness.


(viii)  Upon any termination or expiration of this Agreement or any cessation of
your employment hereunder, the Company shall have no further obligations under
this Agreement and no further payments shall be payable by the Company to you,
except as provided in Section 8 above and except as required under any benefit
plans or arrangements maintained by the Company and applicable to you at the
time of such termination, expiration or cessation of your employment.


 
- 13 -

--------------------------------------------------------------------------------

 

(ix)   Enforcement of Agreement.  The Company is aware that upon the occurrence
of a Change in Control, the Board of Directors or a shareholder of the Company
may then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute litigation seeking to have this Agreement
declared unenforceable, or may take or attempt to take other action to deny you
the benefits intended under this Agreement.  In these circumstances, the purpose
of this Agreement could be frustrated.  Accordingly, if following a Change in
Control it should appear to you that the Company has failed to comply with any
of its obligations under Section 8 of this Agreement or in the event that the
Company or any other person takes any action to declare Section 8 of this
Agreement void or unenforceable, or institutes any litigation or other legal
action designed to deny, diminish or to recover from you the benefits entitled
to be provided to you under Section 8, and that you have complied with all your
obligations under this Agreement, the Company authorizes you to retain counsel
of your choice, at the expense of the Company as provided in this Section
8(e)(ix), to represent you in connection with the initiation or defense of any
pre-suit settlement negotiations, litigation or other legal action, whether such
action is by or against the Company or any Director, officer, shareholder, or
other person affiliated with the Company, in any jurisdiction.  Notwithstanding
any existing or prior attorney-client relationship between the Company and such
counsel, the Company consents to you entering into an attorney-client
relationship with such counsel, and in that connection the Company and you agree
that a confidential relationship shall exist between you and such counsel,
except with respect to any fee and expense invoices generated by such
counsel.  The reasonable fees and expenses of counsel selected by you as
hereinabove provided shall be paid or reimbursed to you by the Company on a
regular, periodic basis upon presentation by you of a statement or statements
prepared by such counsel in accordance with its customary practices, up to a
maximum aggregate amount of $50,000.  Any legal expenses incurred by the Company
by reason of any dispute between the parties as to enforceability of Section 8
or the terms contained in Section 8(f), notwithstanding the outcome of any such
dispute, shall be the sole responsibility of the Company, and the Company shall
not take any action to seek reimbursement from you for such expenses.


(f)            Suspension of Noncompetition Periods.  The noncompetition periods
described in Section 7 of this Agreement shall be suspended while you engage in
any activities in breach of this Agreement.  In the event that a court grants
injunctive relief to the Company for your failure to comply with Section 7, the
noncompetition period shall begin again on the date such injunctive relief is
granted.


(g)           No Limitation on Certain Obligations.  Nothing contained in this
Section 8 shall be construed as limiting your obligations under Sections 5, 6,
or 7 of this Agreement concerning Confidential Information, Inventions, or
Noncompetition and Nonsolicitation.


(h)           Code Section 409A.  You and the Company desire to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), in
accordance with the transition rules applicable under IRS Notice 2007-86 and
Final Regulations issued under Section 409A of the Code.  Therefore,
notwithstanding any provision of this Agreement to the contrary, if the Company
determines that you are a “specified employee” as defined in Section 409A of the
Code or any guidance promulgated thereunder (“Code Section 409A”), you shall not
be entitled to any payments under Section 8 of this Agreement upon termination
of your employment with the Company for any reason that otherwise would cause
you to incur any additional tax or interest under Code Section 409A, until the
earlier of (i) the date which is six months after the date of such termination,
or (ii) the date of your death.  If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
you to incur any additional tax or interest under Code Section 409A, the Company
shall, after consulting with you and receiving your approval (which shall not be
unreasonably withheld), reform such provision in such a manner as shall not
cause you to incur any such tax or interest.

 
- 14 -

--------------------------------------------------------------------------------

 


 9.           Remedies; Venue; Process.


(a) You hereby acknowledge and agree that the Confidential Information disclosed
to you prior to and during the term of this Agreement is of a special, unique
and extraordinary character, and that any breach of this Agreement will cause
the Company irreparable injury and damage, and consequently the Company shall be
entitled, in addition to all other legal and equitable remedies available to it,
to injunctive and any other equitable relief to prevent or cease a breach of
Sections 5, 6, or 7 of this Agreement without further proof of harm and
entitlement; that the terms of this Agreement, if enforced by the Company, will
not unduly impair your ability to earn a living or pursue your vocation; and
further, that the Company may cease paying any compensation and benefits under
Section 8 if you fail to comply with this Agreement, without restricting the
Company from other legal and equitable remedies.  The parties agree that the
prevailing party in litigation concerning a breach of this Agreement shall be
entitled to all costs and expenses (including reasonable legal fees and
expenses) which it incurs in successfully enforcing this Agreement and in
prosecuting or defending any litigation (including appellate proceedings)
concerning a breach of this Agreement.


(b)           Except as otherwise specifically provided in of this Agreement,
the parties agree that jurisdiction and venue in any action brought pursuant to
this Agreement to enforce its terms or otherwise with respect to the
relationships between the parties shall properly lie in the Court of Common
Pleas of Athens County, Ohio.  Such jurisdiction and venue is exclusive, except
that the Company may bring suit in any jurisdiction and venue where jurisdiction
and venue would otherwise be proper if you may have breached Sections 5, 6, or 7
of this Agreement.  The parties further agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by statute or rule of
court.


10.          Exit Interview.  Prior to termination of your employment with the
Company for any reason, you shall attend an exit interview if desired by the
Company and shall, in any event, inform the Company at the earliest possible
time of the identity of your future employer and of the nature of your future
employment.


11.          No Waiver.  Any failure by the Company to enforce any provision of
this Agreement shall not in any way affect the Company's right to enforce such
provision or any other provision at a later time.

 
- 15 -

--------------------------------------------------------------------------------

 


12.          Saving.  If any provision of this Agreement is later found to be
completely or partially unenforceable, the remaining part of that provision of
any other provision of this Agreement shall still be valid and shall not in any
way be affected by the finding.  Moreover, if any provision is for any reason
held to be unreasonably broad as to time, duration, geographical scope, activity
or subject, such provision shall be interpreted and enforced by limiting and
reducing it to preserve enforceability to the maximum extent permitted by law.


13.          No Limitation.  You acknowledge that your employment by the Company
may be terminated at any time by the Company or by you with or without cause in
accordance with the terms of this Agreement.  This Agreement is in addition to
and not in place of other obligations of trust, confidence and ethical duty
imposed on you by law.


14.          Notices.  Notices and all other communications under this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by registered or certified mail, return receipt requested,
postage prepaid, or upon receipt if overnight delivery service or facsimile is
used, addressed as follows:


To You:


Mike Brooks
200 Pine Grove
Nelsonville, OH 45764


To the Company:


Rocky Brands, Inc.
39 East Canal Street
Nelsonville, OH 45764
  or
Fax:  740-753-5500


Attention:  Executive Vice President and Chief Financial Officer


15.          Governing Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Ohio without reference to its choice of
law rules.


16.          Final Agreement.   This Agreement replaces any existing agreement
between you and the Company relating to the same subject matter and may be
modified only by an agreement in writing signed by both you and a duly
authorized representative of the Company.


17.          Further Acknowledgments.   YOU ACKNOWLEDGE THAT YOU HAVE RECEIVED A
COPY OF THIS AGREEMENT, THAT YOU HAVE  READ AND UNDERSTOOD THIS AGREEMENT, THAT
YOU UNDERSTAND THIS AGREEMENT AFFECTS YOUR RIGHTS, AND THAT YOU HAVE ENTERED
INTO THIS AGREEMENT VOLUNTARILY.

 
- 16 -

--------------------------------------------------------------------------------

 


ROCKY BRANDS, INC.
   
By:
/s/ James E. McDonald
 
James E. McDonald
 
Executive Vice President and Chief Financial Officer
   
EXECUTIVE:
     
/s/ Mike Brooks
 
Mike Brooks

 
 
- 17 -

--------------------------------------------------------------------------------

 